In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-19-00058-CR
                               __________________

                  GENE AUTRY HARTSFIELD III, Appellant

                                          V.

                  THE STATE OF TEXAS, Appellee
__________________________________________________________________

                 On Appeal from the 1A District Court
                        Jasper County, Texas
                      Trial Cause No. 12253JD
__________________________________________________________________

                           MEMORANDUM OPINION

      Pursuant to a plea-bargain agreement, appellant Gene Autry Hartsfield III1

pleaded guilty to delivery of marijuana in a drug-free zone. The trial court found the

evidence sufficient to find Hartsfield guilty, but deferred further proceedings, placed

Hartsfield on community supervision for five years, and assessed a fine of $2000.



      1
      The indictment refers to Hartsfield as “Gene Autry Hartsfield, III[,]” but the
judgment refers to Hartsfield as “Gene Autry Hartsfield[.]”
                                        1
The State subsequently filed a motion to revoke Hartsfield’s unadjudicated

community supervision. Hartsfield pleaded “not true” to the alleged violations of the

conditions of his community supervision. After conducting an evidentiary hearing,

the trial court found that Hartsfield violated the conditions of his community

supervision, found Hartsfield guilty of delivery of marijuana in a drug-free zone, and

assessed punishment at ten years of confinement.

      Hartsfield’s appellate counsel filed a brief that presents counsel’s professional

evaluation of the record and concludes the appeal is frivolous. See Anders v.

California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.

1978). On May 28, 2019, and July 1, 2019, we granted an extension of time for

appellant to file a pro se brief. We received no response from Hartsfield.

      We have reviewed the appellate record, and we agree with counsel’s

conclusion that no arguable issues support an appeal. Therefore, we find it

unnecessary to order appointment of new counsel to re-brief the appeal. Cf. Stafford

v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). We affirm the trial court’s

judgment. 2




      2
        Hartsfield may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                         2
      AFFIRMED.


                                           ______________________________
                                                  STEVE McKEITHEN
                                                      Chief Justice

Submitted on October 22, 2019
Opinion Delivered December 4, 2019
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.




                                       3